DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05/04/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Foreign Patent Document Nos. 1, 4, 6, 10, 17, 25, 28-30, and 44 have been placed in the application file, but the information referred to therein has not been considered because no copies have been provided.

Examiner’s Notes
It is to be noted that in device/apparatus claims, such as the currently pending claims, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler (US PG Pub. 2011/0125212).
Regarding claims 1, 2, 6 and 9, Tyler discloses a system for improving disordered breathing that occurs during sleep in a subject, the system comprising a neurostimulator, in electrical communication with a power source, comprising at least one electrode; and a controller programmed to actively modify a stimulation program according to adaptive learning to deliver an artificial stimulation pattern to the patient, via the at least one electrode, based on a plurality of input parameters, wherein the input parameters comprise information received from the subject, information received from a sensor, information received from the at least one electrode, information received from a health care provider, and/or combinations thereof  ([0005], Lines 1-4; [0008], Lines 1-2; [0043]; [0044], Last 3 Lines; [0045] & [0093], Last Line).
Regarding claim 3, Tyler discloses the system of claim 1, wherein the power source is external to the neurostimulator ([0053], Lines 5-7).
Regarding claims 4 and 5, Tyler discloses the system of claim 1, further comprising a sensor, specifically an electromyogram (EMG) sensor, configured to detect the input parameter, 
Regarding claim 7, Tyler discloses the system of claim 1, wherein the neurostimulator comprises a nerve cuff electrode and the at least one electrode is disposed on the nerve cuff electrode ([0049], Line 4).
Regarding claim 8, Tyler discloses the system of claim 1, wherein the neurostimulator comprises a lead and the at least one electrode is disposed on the lead ([0049], Last 3 Lines).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,675,467; and claim 1 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 and 26 of copending Application No. 16/870,292 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims set forth parameters for a system for improving breathing disorders which occur during sleep, comprising a neurostimulator, in electrical communication with a power source, and comprising at least one electrode; and a controller programmed with a stimulation program that uses adaptive program/learning to deliver a stimulation pattern via the electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774